Name: Commission Regulation (EEC) No 1858/85 of 3 July 1985 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L.
 Type: Regulation
 Subject Matter: means of agricultural production;  natural environment
 Date Published: nan

 No L 174/32 Official Journal of the European Communities 4. 7 . 85 COMMISSION REGULATION (EEC) No 1858/85 of 3 July 1985 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L. application of the classification criteria to certain varie ­ ties of Lolium perenne L. results in their inclusion in one of the abovementioned lists ; whereas the Annexes to Regulation (EEC) No 1445/76 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organi ­ zation of the market in seeds ('), as last amended by Regulation (EEC) No 1581 /83 (2), and in particular Article 3 (5) thereof, Whereas Commission Regulation (EEC) No 1445/76 (3), as last amended by Regulation (EEC) No 1692/84 (4), listed the varieties of Lolium perenne L. of high persistence, late or medium late, and of Lolium perenne L. of low persistence, medium late, medium early or early, within the meaning of the provisions adopted pursuant to Article 3 of Regulation (EEC) No 2358/71 ; Whereas, since the last amendment of Regulation (EEC) No 1445/76, certified seed of certain varieties of Lolium perenne L. is no longer marketed, while certi ­ fied seed of other varieties has appeared on the market and will be marketed for the first time during the 1985/86 marketing year ; whereas, furthermore, the HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to Regulation (EEC) No 1445/76 are hereby replaced by the Annexes hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1985. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 246, 5 . 11 . 1971 , p. 1 . (2) OJ No L 163 , 22 . 6 . 1983, p. 23 . (3) OJ No L 161 , 23 . 6 . 1976, p. 10 . (*) OJ No L 160 , 16 . 6 . 1984, p. 12 . 4. 7. 85 Official Journal of the European Communities No L 174/33 ANNEX I Varieties of high persistence, late or medium late 1 . 2. 3 . 4. 5 . 6 . 7 . 8 . 9 . 10 . 11 . 12. 13 . 14. 15 . 16 . 17 . 18 . 19 . 20 . 21 . 22 . 23 . 24. 25 . 26 . 27 . 28 . 29 . 30 . 31 . 32. 33 . 34. 35 . 36. 37. 38 . 39 . 40 . 41 . 42. 43 . 44. 45 . 46. 47. 48 . 49 . 50 . 51 . 52. Aberystwyth S 23 Aberystwyth 101 Albi Anduril Angela Animo Arno Barcentra (T) Barclay Bardetta Barenza Barlenna Barry Bartony Belfort (T) Bellatrix Borvi Butterfly Capper Caprice Cirdan Citadel (T) Combi Compas Condesa (I) Contender Corona Donata Elka Elrond Endura Ensporta Fingal Floret (T) Grandstand Hermes Honneur Hornet Hunter Idole Karin Kent Indigenous Kerdion Kosta Lamora (Mommersteeg's Weidauer) Lihersa Lilope Limage Lirayo Lisabelle Lisuna Loretta 53 . 54. 55 . 56. 57 . 58 . 59 . 60 . 61 . 62 . 63 . 64. 65 . 66 . 67 . 68 . 69 . 70 . 71 . 72. 73 . 74 . 75 . 76 . 77 . 78 . 79 . 80. 81 . 82 . 83 . 84. 85. 86 . 87. 88 . 89 . 90 . 91 . 92. 93 . 94. 95 . 96 . 97 . 98 . 99 . 100 . 101 . 102 . 103 . Lorina Lucretia Magella Magister Majestic Mandola Manhattan Maprima Mascot Master Meltra RvP (T) Mirvan Modus (T) Mombassa Moretti Pablo Parcour Patora Pelo Perfect Perma Perray Pippin Player Pleno Preference Rathlin Runner Saione Saver Score/Fairway Secure Semperweide Senator Servo Sisu Sommora Splendor Sportiva Springfield Sprinter Stentor Sturdy Talbot Trani Trepo Tresor Trimmer Variant Vigor (Melle) Wendy. ANNEX II Varieties of low persistence, medium late, medium early or early 1 . Atempo (T) 2 . Gazon 3 . Printo 4. Verna Pajbjerg.